Citation Nr: 0639519	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
irritable bowel syndrome with a 10 percent disability 
evaluation.  In an increased rating claim, a claimant is 
presumed to be seeking the maximum amount permitted.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In her substantive appeal dated January 2005, the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, DC.  A Board hearing was scheduled to take place 
in May 2005.  In a letter dated March 2005, her 
representative submitted a statement indicating that the 
appellant was unable to attend the May 2005 hearing for 
health reasons.  Rescheduling of the hearing was not 
requested.  A request for a hearing may be withdrawn by a 
representative with the appellant's consent.  38 C.F.R. § 
20.704(e).  Based on the representative's statement, the 
Board presumes the appellant gave such consent, and her 
hearing request is now considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted a 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection. In 
this case, the Board evaluates the level of impairment due to 
the disability throughout the entire time of the claim and 
considers the possibility of staged ratings.  Since this 
appeal arises from a grant of service connection retroactive 
to 1994, the severity of the veteran's disability from 1994 
to the present is relevant.

Further development is necessary to ensure an informed 
decision.

The Board notes that the veteran submitted medical statements 
by Dr. Hadzima dated June 1997 and November 2005 which 
indicate that Dr. Hadzima had treated the veteran for many 
years for irritable bowel syndrome.  In addition, the veteran 
submitted a statement by Dr. Misir in May 2002 indicating 
that he had also treated the veteran for irritable bowel 
syndrome for many years.  In light of the fact that the 
clinical treatment records from the treatment that the 
veteran received from Dr. Hadzima and Dr. Misir would be 
relevant evidence and the fact that none of these treatment 
records are currently of record, attempts should be made, 
therefore, to obtain them.  

Because of the possibility of staged ratings in this case per 
Fenderson, supra, it is necessary to remand the claim to 
ensure full and complete compliance with the duty-to-notify 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  The notice letters sent to the veteran did not 
discuss how VA assigns an effective date.  
  
In addition, any recent VA treatment records that are not of 
record should be obtained.  The VA should obtain all relevant 
VA and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

Further, a March 1997 VA medical examination report indicated 
that the veteran "was on medical disability which already is 
approved" and that she retired for medical reasons from a VA 
medical facility.  It is not clear whether the veteran has 
applied for disability benefits from the Social Security 
Administration (SSA) or the Office of Personnel Management.  
If she has, VA is required to obtain such evidence.  

Finally, since the last VA examination was conducted in 
November 2004, the RO should also take this opportunity to 
provide the veteran a new examination.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 
(2000), with respect to this claim.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   

2.  Ask the veteran to sign a release 
authorizing VA to request her clinical 
treatment records from Dr. Hadzima and 
Dr. Misir from 1994 to the present.  If 
the request for records is not 
successful, notify the veteran of that 
fact and provide her an opportunity to 
obtain the records and submit them. 

3.  Ask the veteran if she applied for 
disability benefits from the Social 
Security Administration and/or Office of 
Personnel Management.  If she responds 
affirmatively, the RO should make all 
efforts to obtain these records.

4.  The RO should obtain the veteran's 
complete VA medical records from John 
Cochran VA Medical Center in St. Louis, 
Missouri.  In particular, the RO should 
obtain any treatment received by the 
veteran from October 2004 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.
  
5.  After obtaining all of the above 
mentioned evidence, to the extent 
available, schedule the veteran for a VA 
examination to evaluate the severity of 
her irritable bowel syndrome.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claim, 
including consideration of the 
possibility of "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  



This claim must be afforded expeditious treatment.  
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



